DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simonson (US Pub 2012/0290013).
	With respect to claim 1, Simonson discloses an implantable stabilization apparatus (See figs 3, 5 and 7 below) for stabilizing a portion of a skeletal structure of a living patient, the implantable stabilization apparatus comprising: an elongated fixation rod (fig 3) comprising: (i)    a plurality of different rod regions (fig 3, x, y and z) that are aligned along a longitudinal axis of the fixation rod, the different rod regions comprising different cross-sectional dimensions (shown un fig 3a-c), and 
(ii)    a transition region (paragraph 27, rod gradually changes from the different diameters x, y, and z) integrally formed as part of a common monolithic structure with the different rod regions, wherein the transition region is tapered (paragraph 27), and separates the different rod regions (fig 7) along the 
With respect to claim 11, Simonson discloses method of stabilizing a skeletal structure, the method comprising: installing a plurality of anchors on portions of the skeletal structure (fig 7, 14); joining an elongated fixation rod (fig 7, 12) to the plurality of anchors, the fixation rod comprising a plurality of different rod regions having different cross-sectional dimensions that are aligned along a longitudinal axis of the fixation rod, and a transition region integrally formed as part of a common monolithic structure with the different rod regions, wherein the transition region is tapered, and separates the different rod regions from each other along the longitudinal axis of the fixation rod (fig 3, shows a rod with different regions separated by a constantly tapering rod), wherein joining the elongated fixation rod to the plurality of anchors comprises securing a portion of the transition region to a first saddle (paragraph 30 states the anchor system is allowed to be placed anywhere along the length of the rod)provided to a first anchor of the plurality of anchors, and securing a portion of at least one of the different rod regions to a second saddle provided to a second anchor of the plurality of anchors, wherein the first saddle and the second saddle comprise a common configuration (paragraph 30 states the same fastener is used for all diameters).

    PNG
    media_image1.png
    784
    757
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments, see remarks, filed 2/19/2021, with respect to the claim objection of claim 8 have been fully considered and are persuasive since the claim has been cancelled.  The claim objection of claim 8 has been withdrawn. 
Applicant’s arguments, with respect to the U.S.C. 112 rejection of claim 7 have been fully considered and are persuasive.  The U.S.C. 112 rejection of claim 7 has been withdrawn. 
Applicant’s arguments, with respect to the U.S.C. 101 rejection of claims 1-10 have been fully considered and are persuasive.  The U.S.C. 101 rejection of claims 1-10 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-5, 7 and 9-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773